Exhibit REAL ESTATE SHARE ESCROW AGREEMENT REAL ESTATE SHARE ESCROW AGREEMENT (the “Agreement”), dated as of August 26, 2008, is entered into by and among CHINA VALVES TECHNOLOGY, INC., a Nevada corporation (the “Company”), BIN FANG (the “Principal”), BREAN MURRAY, CARRET & CO., LLC, as representative (together with its successors and assigns, the “Investor Representative”) of the Investors who are parties to the Purchase Agreement (as defined below), and Escrow, LLC, with an address at 20 Rock
